Citation Nr: 1142647	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  07-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to April 8, 2004 for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claim for service connection for PTSD, and which assigned an effective date of April 8, 2004.  The Veteran appealed the issue of entitlement to an earlier effective date for the award of service connection.   

In August 2009, the Board denied the claim.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  While his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's August 2009 decision.  In August 2010, the Court issued an Order vacating the August 2009 Board decision.  

In January 2011, the Board again denied the claim, the scope of which included claims of clear and unmistakable error (CUE) in RO decisions, dated in 1973 and 1976.  

The Veteran appealed to the Court, and while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's January 2011 decision.  In August 2011, the Court issued an Order vacating the January 2011 Board decision.  

In June 2009, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  



FINDINGS OF FACT

1.  On April 8, 2004, and no earlier, the Veteran filed a claim for service connection for PTSD.

2.  In May 2006, the RO granted service connection for PTSD; the RO assigned an effective date for service connection of April 8, 2004. 

3.  The Veteran is not shown to have met all eligibility criteria for service connection for PTSD since April 11, 1980.


CONCLUSION OF LAW

The criteria for an effective date prior to April 8, 2004 for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The Veteran asserts that he is entitled to an effective date prior to April 8, 2004 for service connection for PTSD.  The Veteran argues, in essence, that his claim should be granted under 38 C.F.R. § 3.114(a)(3) because he has met all eligibility criteria for the liberalized benefit (i.e., for service connection for PTSD) since April 11, 1980.  

The Board notes that it first denied this claim in August 2009. The Joint Motion filed subsequent to that decision states that a remand was required because the Board failed to address 38 C.F.R. § 3.114.  In January 2011, the Board again denied the claim.  At that time, the scope of earlier effective date claim included allegations of CUE in RO decisions, dated in 1973 and 1976.  The subsequently filed Joint Motion states that the CUE claims have been abandoned.  The Joint Motion essentially states that a remand was required because the Board had failed to address 38 C.F.R. § 3.114(a)(3).  In this regard, the January 2011 Board decision discussed 38 C.F.R. § 3.114(a), but it did not discuss 38 C.F.R. § 3.114(a)(3).  

In February 1973, the RO denied a claim for passive aggressive personality disorder.  In November 1976, the RO denied a claim for a nervous condition, also characterized as a claim for "chronic nightmares."  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c)( West 2002 & Supp. 2009).  

On April 8, 2004, the Veteran filed a claim for service connection for PTSD.  In May 2006, the RO granted the claim, and assigned an effective date of April 8, 2004.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

However, where pension, compensation, or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where pension, compensation, or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  

The Joint Motion specifically states that the Board's January 2011 decision required a remand because the Board failed to discuss 38 C.F.R. § 3.114(a)(3).   

Under 38 C.F.R. § 3.114(a)(3):

If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  

PTSD was first recognized as a distinct disability by VA on April 11, 1980, see 45 Fed. Reg. 26,326 (1980), and this change constituted a "liberalizing VA issue."  See VAOPGCPREC 26-97, 62 Fed. Reg. 63,604 (1997).  

In order to be entitled to retroactive benefits based on liberalizing legislation effective prior to the date of his claim, the evidence must show that the veteran met all eligibility criteria for the liberalized benefit of entitlement to service connection for PTSD on the effective date of the liberalizing law or VA issue, which in this case is April 11, 1980.  The veteran must also show that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a); VAOPGCPREC 26-97.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3). 

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

The Veteran does not assert, and there is no evidence to show, that he filed a claim for service connection for PTSD prior to April 8, 2004.  The Veteran argues, in essence, that his claim should be granted under 38 C.F.R. § 3.114(a)(3) because he has met all eligibility criteria for the liberalized benefit (i.e., for service connection for PTSD) since April 11, 1980.  

The relevant evidence is summarized as follows:

The Veteran's discharge (DD Form 214), and personnel file, show that he served in the Republic of Vietnam.  

The Veteran's service treatment reports show that beginning in October 1970, he was treated for complaints of nightmares related to Vietnam.  He further reported that his nightmares had begun prior to being sent to Vietnam.  On examination, there was no evidence of neurosis, psychosis, thought disorder or suicidal ideation.  The diagnosis was inadequate personality and passive-dependent personality.  Thereafter, he received several diagnoses of personality disorders, to include an inadequate personality and passive-dependent personality, and a passive-aggressive personality disorder.  The Veteran's separation examination report shows that his psychiatric condition was clinically evaluated as normal.  

As for the post-service medical evidence, the earliest post-service records are dated in 1976.  Specifically, VA progress notes show that between October and November of 1976, the Veteran was treated for complaints of nightmares.  The most detailed findings are in an October 1976 report, which shows that he reported one or two nightmares per week, and that the day after he was nervous, with a decreased appetite and puffy eyes, which interfered with his work attendance.  The report notes that he was not taking medication, that he was oriented times four (i.e., to time, place, person, and objects), that affect was appropriate, that his form of verbalizations was not unusual, and that content reflected "war nightmares."  The diagnosis was nightmares about war.  The report indicates that he refused medication.  In November 1976, the Veteran requested medication for his nightmares.  He was provided with Mellavil, and was recommended for biofeedback.  In December 1976, he reported a small reduction in the frequency and intensity of his nightmares.  The assessment was anxiety reaction to war material.  He was recommended for ten sessions of relaxation and EMG (electromyogram) training, however, he failed to report for this treatment the following month.  

There is no relevant medical evidence for the next 28 years.  VA and private medical reports, dated in 2004, show treatment for psychiatric symptoms, with diagnoses of PTSD, dysthymic disorder, generalized anxiety disorder, intermittent explosive disorder, and insomnia secondary to PTSD.  

As an initial matter, the Veteran has asserted that he was awarded a Bronze Star Medal with a "V" device (for valor).  See e.g., Veteran's statements dated in July and October 2004, and August 2005; Dr. L.M.L.'s report, dated in June 2009.  However, the Veteran's DD Form 214, DD Form 215, and his personnel file, do not show that he received a Bronze Star Medal with a "V" device.  They indicate that his Bronze Star Medal was for meritorious service; they do not show that it was accompanied by a "V" device.  See Bronze Star Citation (noting that the award was for "meritorious achievement"); April 1994 Special Order (same).  Furthermore, the evidence shows that the Veteran was fully aware that his records did not show that his Bronze Star Medal included a "V" device.  Specifically, an "Application for Correction" (DD Form 149), dated in November 2004, and an associated cover letter dated that same month, show that the Veteran petitioned the service department to have his records "corrected" to show that his Bronze Star Medal included the "V" device.  There is no record of a response from the service department.  In addition, he has asserted that he participated in flight duty while in Vietnam.  See e.g., VA progress notes, dated in March 2004 ("He served on a gunship"); April  2004 ("[h]is primary job during the war was to spot fire in a bombing plane.  He reports this always gave him a sense of loss of control, as he could not even see the direction the plane was flying."); Dr. L.M.L.'s reports, dated in February 2005 ("he had to continue flying in the same kind of aircraft that his friend died in"), and June 2009 (noting service "as a crew chief on a gunship").  However, there is nothing in the Veteran's personnel file to show that he had flight duty, to include receipt of awards indicating flight duty, such as an air medal.  His service treatment reports do not include any physical examination reports or other evidence indicating flight duty.  His "Airman Performance Reports" dated during service in Vietnam indicate he was a "crew chief," but do not note flight duty; they indicate that his duties were as a mechanic on the flight line, during which time he performed maintenance and inspections, and assisted in launch and recovery of planes.  In summary, the Veteran's assertions are shown to be so inconsistent, uncorroborated and contradicted by the record that the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

The Board finds that the evidence is insufficient to show that the Veteran met all eligibility criteria for service connection for PTSD as of April 11, 1980.  In 1976, several years' prior to the addition of PTSD as a diagnostic entity, he was treated for complaints of nightmares, with assessments of nightmares, and an anxiety reaction to war material.  There is no relevant medical evidence dated between December 1976 and 2004, a period of about 28 years.  In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, the evidence shows that during this 28-year time span without treatment, the Veteran attended school for about two years, worked for 30 years as an aircraft mechanic at an air force base, and that he married in 1985.  See e.g., March 2004 VA progress note; certificate of marriage, dated in 1985.  In summary, there are no medical records to show treatment for psychiatric symptoms between separation from service in 1972 and 2004, other than treatment for nightmares for two months in 1976.  The earliest diagnosis of PTSD is dated in 2004.  Accordingly, the Board finds that the evidence is insufficient to show that the Veteran met all eligibility criteria for service connection for PTSD on the effective date of the liberalizing law and that such eligibility has existed continuously since that time.  While the appellant contends that he experienced symptomatology consistent with a diagnosis of PTSD well before he was officially diagnosed with PTSD, there is no probative evidence demonstrating that he, in fact, met the diagnostic criteria for PTSD as of April 11, 1980, and that he continued to meet such diagnostic criteria since that time.  Therefore, the Board finds that 38 C.F.R. § 3.114(a)(3) is not applicable to the appellant's case.  

In reaching this decision, the Board has considered several reports from L.M.L., Ph.D., dated between 2005 and 2009, and in particular a March 2008 report, which contain a number of statements to the effect that the Veteran met the criteria for PTSD during service, and that his symptoms have been ongoing since his service.  However, her conclusion is vague and speculative, and is not shown to have a sufficient basis.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, other than treatment for two months in 1976, there are no clinical findings of record, and almost no other relevant and objective evidence, that is dated between April 1980 and April 2004.  This is a period of 24 years.  Given the lack of medical and other relevant evidence during that time, her conclusion lacks a sufficient basis.  In addition, to the extent that she may have relied upon the Veteran's reported history, her opinion is not probative, as the Board has determined that he is not a credible historian.  See e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).   

Based on the forgoing, the Board finds that the evidence shows that the Veteran has not continuously met the criteria for entitlement to service connection for PTSD since April 11, 1980.  Accordingly, entitlement to an effective date prior to April 8, 2004 for PTSD is not warranted under 38 C.F.R. § 3.114(a)(3).  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this case, in April 2004, the Veteran was provided with VCAA notice in association with his claim for service connection for PTSD.  In May 2008, he was provided VCAA notice in association with his claim for an earlier effective date.  However, and in any event, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

In this case, the Veteran does not assert, and there is no evidence to show, that he filed an application for service connection for PTSD at any time prior to the current effective date.  There is no assertion of missing and relevant evidence.  In such a case, there is no additional information or evidence that could be obtained to substantiate the claim.  The Board therefore concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384   (1993). 








ORDER

The appeal is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


